Citation Nr: 1519275	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Orange Park Medical Center on January 2, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to February 1993, from December 2003 to May 2005, and from January 2006 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision in January 2013 from the VA Medical Center in Gainesville, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is service-connected for depression; degenerative disc disease L5-S1; left ankle Achilles tendonitis; status post fracture right 5th metacarpal (major); status post fracture left 4th metacarpal (minor); hypertension; and plantar fasciitis, left foot.

2.  The Veteran did not receive prior VA authorization for private medical care received on January 2, 2013.

3.  The private medical care received on January 2, 2013 was not for a service-connected disability or for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.

4.  The Veteran's medical treatment on January 2, 2013 was not exigent.

5.  The evidence does not show that a VA facility, or other Federal facility or provider that VA has an agreement with to furnish health care services for Veterans, was not feasibly available, and that an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical services received on January 2, 2013, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.1000, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  Although VCAA was not controlling, the Veteran was provided all required VCAA notice in a June 2013 letter.  The June 2013 statement of the case provided the Veteran with the governing laws and regulations, as well as the basis for the denial of his claim.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim.  All relevant medical records have been obtained.  An examination is not required here because the medical evidence currently of record is sufficient to decide the claim. 

For the reasons set forth above, the Board finds that the appeal is ready to be considered on the merits.

Analysis

The Veteran is seeking payment or reimbursement of the costs associated with private medical services he received at Orange Park Medical Center on January 2, 2013.  The Veteran asserts that he experienced "very severe pain" in his entire back, shoulder, arms, and chest, and that his mother told him he could be having a heart attack and advised him to go to an emergency room.  He also said that he called the "Veterans Administration Center in Jacksonville" and was advised to go straight to the emergency room to be seen.  He further indicated that the nearest VA hospital to his home was in Gainesville, an hour and a half away.  

The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120 (2014).  The Veteran is not service-connected for a shoulder disability.  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the treatment be for an emergency, and that a VA or other Federal facility or provider that VA has an agreement with to furnish health care services for veterans was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  The regulations do not require that a Veteran's treatment actually be proven exigent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) (2014); see also Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

Although the Veteran asserts that his private hospital treatment was for an emergency and that care at a VA facility was not feasible, the Board finds that the most probative evidence of record reveals otherwise.  

The Veteran is competent to describe his symptoms that occurred on January 2, 2013.  However, the Board finds the other evidence of record is more credible in determining whether a medical emergency existed than the Veteran's lay assertions and thus is afforded greater probative value.  That is, for the most part, the evidence of record does not support the Veteran's lay assertions and instead provides affirmative evidence against them, with regard to whether a medical emergency existed.  

The Veteran reported that he was having severe pain in his back, shoulders, arms, and chest, and thought he was having a heart attack.  See May 2013 Notice of Disagreement and January 2015 Appellate Brief, pg. 1.  The Board recognizes that such symptomology could be considered an emergency.  However, the private medical records show that the Veteran arrived to the hospital at 11:12 A.M. complaining of muscle soreness in his shoulder, and that the pain was an ache of moderate severity.  The Veteran told the physicians that he had raked the yard the day before and awoke the next morning with soreness in his left shoulder, left bicep, and left pectoral muscles.  He also reported shortness of breath, but denied chest pain and cough.  He also denied nausea, vomiting, headaches, malaise, and fever.

Upon physical evaluation, the Veteran was noted to be in no acute distress.  He had no respiratory distress and his breath sounds were normal, although his left chest was tender to palpation.  He had a regular heart rate and rhythm, and normal heart sounds.  His left bicep was noted to be tender.  An electrocardiogram (ECG) showed the Veteran had normal sinus rhythm, normal ventricular depolarization, and non-specific T-wave inversion.  The ECG report showed the Veteran had possible right ventricular hypertrophy, anterolateral infarct, and abnormal ECG.  X-rays showed normal heart size, expanded and clear lungs, no evidence of failure or effusion, and no significant bony abnormalities.  The Veteran was diagnosed with shoulder strain and discharged to go home at 1:18 PM.

Although the Veteran complained of shortness of breath, he was not in any acute distress and the rest of the records do not suggest emergency circumstances.  Moreover, when the Veteran first reported to the hospital, his chief complaint was muscle soreness from a shoulder injury; indeed, the private records provide no indication that the Veteran felt he may be experiencing a heart attack.  His symptoms did not rise to a severe level when he was objectively examined.  Nor is there any indication that the Veteran required an ambulance when travelling to the private facility.  Together, the evidence shows that the Veteran's condition, diagnosed as shoulder strain, was not a serious condition that a prudent layperson would consider hazardous to life or health.  There is no persuasive medical or lay evidence of record indicating that a medical emergency existed on January 2, 2013.

Even affording the Veteran the benefit of the doubt as to whether he reasonably believed he was experiencing a heart attack, he has failed to demonstrate that care at a VA facility was not feasible.

The record indicates that the Veteran received care at the Orange Park Medical Center, which is located at 2001 Kingsley Avenue, in Orange Park, Florida.  The distance between the Veteran's residence (where he was at the time of his reported emergency) and the Orange Park Medical Center is approximately 8 miles or 14 minutes (18 minutes with traffic).  In his May 2013 Notice of Disagreement, the Veteran stated that the nearest VA medical facility at which he could receive care was in Gainesville, an hour and a half away.  However, there is a VA Outpatient Clinic in Jacksonville, which is approximately 14 miles or 20 minutes driving time from the Veteran's residence (21 minutes with traffic).  The difference of only 6 miles or several minutes of travel time does not rise to the level of distance so as to make treatment at the VA Outpatient Clinic infeasible.  Moreover, if the Outpatient Clinic in Jacksonville was unable to provide the care necessitated by the Veteran's condition, the Clinic could transfer the Veteran to an alternative local facility or a better equipped VA facility in Gainesville or Lake City.  The Veteran has provided no explanation for the critical difference that an additional 6 minutes of travel time would make, and his statements regarding his symptoms at the time of his treatment do not support his assertions of such exigent circumstances which would make treatment by the VA facility infeasible.  

The Board notes the Veteran's assertion that he contacted the "Veterans Administration Center in Jacksonville," and was advised to go straight to the emergency room.  The Veteran's VA medical records do not corroborate his assertion.  In fact, VA records show that the earliest the Veteran contacted VA was January 3, 2013.  See Clinical Tracking Record, pg. 1.  The Board finds that this inconsistency further undermines the Veteran's claim regarding the feasibility of care at a VA facility.  It also undercuts his assertion regarding the existence of an emergency necessitating immediate care.  If the Veteran's situation was so dire that the absence of immediate medical attention would place his health in serious jeopardy, cause serious impairment to bodily functions, or serious dysfunction of any organ or part, it seems implausible that he would first contact a VA Medical Center to obtain advice on how to proceed, rather than immediately obtaining care (i.e., calling 911).

The Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  In short, the totality of the evidence establishes that a medical emergency did not exist on January 2, 2013.  It is not shown that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) (2014).  Moreover, the facts do not demonstrate that treatment by the nearby VA Outpatient Clinic was not feasible for the Veteran's reported condition.

Because the facts do not meet the medical emergency or infeasibility of treatment at a VA facility requirements for emergency treatment under 38 U.S.C.A. § 1725(f) (1) (West 2014), reimbursement is prohibited.

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 2, 2013.  38 U.S.C.A. §§ 1725, 5107 (2014).  The claim is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 2, 2013, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


